Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 7/16/2019 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a system and method for 3D radio propagation modeling for planning of a radio network.
Each independent claim identifies the uniquely distinct features, particularly:
performing, by the processor, a prediction analysis for planning of the network across the one or more radio network sites, wherein the prediction analysis is performed by using a Continuous-Wave (CW) based 3D propagation model with the collected one or more first network parameters, wherein based on the prediction analyses, one or more second network parameters for each of the one or more radio network sites are generated; and 

The closest prior art:
Hills (US 2008/0062942) discloses a method for dynamic transmitting network configuration for wireless networks.
Gloss (US 2015/0126209 A1) discloses a method for network analysis for radio resource activation in mobile network.
Cui (US 2019/0200346 A1) discloses a method for controlling working state change of small cells.

All the prior art discloses conventional method for 3D radio propagation modeling for planning of a radio network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473